          Case 1:18-cr-00854-RA Document 43 Filed 01/04/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                      December 31, 2020
                                                                      Application granted. The conference is
BY ECF
                                                                      adjourned to January 20, 2021 at 3:00 p.m.
The Honorable Ronnie Abrams
                                                                      Time is excluded until January 20, 2021,
United States District Judge
Southern District of New York                                         under the Speedy Trial Act, pursuant to 18
40 Foley Square                                                       U.S.C. Section 3161 (h)(7)(A).
New York, New York 10007
                                                                      SO ORDERED.
         Re:   United States v. Feng Qin, 18 Cr. 854 (RA)
                                                                     _____________________
Dear Judge Abrams:                                                   Ronnie Abrams, U.S.D.J.
                                                                     January 4, 2021
        The Government writes, with the consent of the defendant, to request that the pre-trial
conference scheduled for January 5, 2021 be adjourned for approximately 14 days. The parties
have reached agreements in principle to resolve this criminal action and a related civil qui tam
action, United States ex rel. Mark Favors v. Qin Medical P.C., No. 16 Civ. 4647 (LTS), and expect
to finalize the agreements in the next two weeks. If the Court grants the adjournment, the
Government requests that Speedy Trial time be excluded until the next conference date to enable
the parties to complete their discussions of a pre-trial resolution to the case.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York


                                                By:
                                                      Alexander Li
                                                      Jean-David Barnea
                                                      Assistant United States Attorneys
                                                      (212) 637-2265/-2679

cc:      Kenneth M. Abell, Esq. (by ECF)
         David M. Eskew, Esq. (by ECF)




2019.07.08
